03/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0201


                                        DA 21-0201
                                    _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                            ORDER

BRANDON JAMES BLACKGOAT,

            Defendant and Appellant.
                                    _________________


       After reviewing the Appellant’s Opening Brief filed electronically on March 24,
2022, this Court has determined that in form the brief is Appellant’s counsel’s attempt to
withdraw from representation pursuant to § 46-8-103(2), MCA, and Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967).            Should counsel wish to withdraw from
representation the appropriate motion and memorandum must be submitted pursuant to
§ 46-8-103(2), MCA.
       Section 46-8-103(2), MCA, permits counsel to request permission to withdraw
from representation on appeal should counsel “determine[] that an appeal would be
frivolous or wholly without merit.” To do so, counsel must file with this Court a motion
requesting permission to withdraw. The motion “must attest that counsel has concluded
that an appeal would be frivolous or wholly without merit after reviewing the entire
record and researching applicable statutes, case law, and rules and that the defendant has
been advised of counsel’s decision and of the defendant’s right to file a response”
Section 46-8-103(2), MCA.        The motion to withdraw must be accompanied by a
memorandum “discussing any issues that arguably support an appeal” including “a
summary of the procedural history of the case and any jurisdictional problems with the
appeal, together with appropriate citations to the record and to the pertinent statutes, case
law, and procedural rules bearing upon each issue discussed in the memorandum.”
Section 46-8-103(2). MCA (emphasis added).
       The record does not contain any indication that Appellant’s counsel filed with this
Court a motion pursuant to this section, rather, counsel requests to withdraw from
representation in a “Preface” section in the Opening Brief. While the “Preface” section
contains most of the § 46-8-103(2), MCA, attestations, it does not attest as to whether
the defendant has been advised of counsel’s decision and of the defendant’s right to file a
response. Counsel is further admonished that pursuant to § 46-8-103(2), MCA, and
Anders, the accompanying memorandum must not argue against her client, but must
discuss any issues which would arguably support an appeal.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                             Electronically signed by:
                                                                                     Jim Rice
                                                                        Justice, Montana Supreme Court
                                                                                 March 25 2022